Citation Nr: 1607625	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-09 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating for service-connected coronary artery disease, in excess of 10 percent prior to May 6, 2015, and in excess of 30 percent on and after May 6, 2015.


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 










INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970, including service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a February 2015 decision, the Board remanded the claim for additional evidentiary development.  While the matter was in remand status, in a May 2015 rating decision, the RO increased the initial rating for CAD to 30 percent, effective May 6, 2015.  As the RO did not assign the maximum disability rating, the appeal for a higher disability evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran was previously represented by Disabled American Veterans.  See March 2011 VA Form 21-22.  However, in October 2012 the Veteran executed a new power of attorney appointing a private attorney John R. Worman as his representative.  Therefore, the previous power of attorney for Disabled American Veterans was revoked.  See 38 C.F.R. §14.631(f)(1) (2015).  Subsequently, and prior to certification of the appeal to the Board, the private attorney withdrew his representation in July 2013.  38 C.F.R. § 14.631(c) (2015).  In December 2014, the Board sent the Veteran a letter regarding his representative and specifically notified the Veteran that, if he did not respond, he would be considered unrepresented.  To date, no response has been received.  Therefore, the Veteran is unrepresented before the Board in this appeal.

This claim was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA file contains relevant VA medical records that were considered by the RO prior to the issuance of the May 2015 supplemental statement of the case (SSOC).  The remaining documents in the Virtual VA file are either duplicative of those in the VBMS file or not relevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain VA medical records.  The May 2015 VA examination report references an echocardiogram dated in May 2015.  However, review of the available VA medical treatment records reveals that the echocardiogram report has not been associated with the claims file.  Notably, a May 2015 cardiology procedure report indicates that the results of the echocardiogram report are contained in VISTA imaging.  Therefore, the AOJ should obtain any outstanding VA medical records and associate them with the claims file.  

Remand is also required to obtain a fully adequate VA examination.  The Veteran was last afforded a VA examination in connection with his CAD claim in May 2015.  However, the Board finds that the examination is inadequate.  The May 2015 examiner did not conduct a laboratory determination of metabolic equivalents (METS) by exercise testing.  Rather, the examiner provided estimated METs based on the Veteran's reported symptoms.  Pursuant to 38 C.F.R. § 4.104, Note 2, a laboratory determination of METs by exercise testing is required unless there are medical reasons which prevent such testing.  Here, the VA examiner provided no rationale to suggest that METs exercise testing was medically contraindicated.  Moreover, the examiner provided insufficient rationale to support his estimated METs level.  Specifically, the examiner reported that the estimated METs level due solely to the Veteran's CAD was > 5-7, which was greater than the interview-based METs results.  The examiner's supporting rationale was that the Veteran had chronic back pain; however, no explanation was provided as to how the condition impacted the METs level.  Based on the foregoing, the Board finds that a VA examination is necessary to assess the current status of the Veteran's service-connected CAD.  See 38 C.F.R. § 3.327 (2015); Green v. Derwinski, 1 Vet. App. 121 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  This should include the May 2015 echocardiogram report.  Please note that a May 2015 cardiology procedure report indicated that the echocardiogram results were available in VISTA images.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

3.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his service-connected coronary artery disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

If a laboratory determination of METs by exercise testing cannot be completed due to medical reasons, the examiner should provide a fully reasoned explanation.

The examiner must describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected coronary artery disease.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

